Powell, J.
The first headnote is quoted from the code; the third is but a restatement of a proposition so well settled as to *472deserve no present elaboration. As to the second headnote: The jury delivered into court the accusation with the endorsement thereon, “We, the ......, find the defendant guilty, this 21st day of June, 1910, J. E. Kinard, foreman.” The defendant moved in arrest of judgment, on the ground that there was no legal verdict; that the “pretended verdict does not disclose whose verdict it was, whether that of a jury or what.” As it appears that the “pretended verdict” was entered on the accusation, was signed by one of the jurors as foreman, and was brought into court and received as the verdict of " the jury, we do not think that there is much doubt as to whose verdict it was. We hardly believe that the words, “We, the ......,” as used under the circumstances, would be construed by many ordinary folks as meaning “we, the Georgia legislature,” or “we, the city council,” or “we, the local baseball team,” or anything else than “we, the jury.” We so understand it, the trial judge so understood it; and it seems that the defendant or his counsel so understood it, for he recites in the bill of exceptions tendered by Kim that “a verdict of guilty was rendered in said cause against defendant therein.”

Judgment affirmed.